DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 5 Jan 2021 has been entered. Claims 1-12 remain pending in the application. Applicant’s amendments to the specification and the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 5 Jan 2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 Dec 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akashi et al (US 4,016,903) in view of Borland (US 5,511,576).
Regarding Claim 1, Akashi et al disclose pressure-relief device (Figure 1). The device comprising: 
a duct (from 3 to 4 in Figure 1) which, upon complying with a triggering condition (Col 3, lines 49-55), opens between a pressure vessel connection element (from 3; Col 1, lines 34-41) of the pressure-relief device (Figure 1) and an outlet opening of the pressure-relief device (4), whereby fuel (the recitation of the actual fluid handled has been given no patentable weight in the apparatus claims, MPEP 2115) is able to flow via the duct out of the pressure vessel connected to the pressure vessel connection element and into a vicinity of the pressure vessel in order to reduce an internal pressure in the interior of the pressure vessel (from 3 to 4), and wherein, with reducing internal pressure in the pressure vessel connected to the pressure vessel connection element, a cross-section of the duct is reduced (by the valve closing to the position seen in Figure 1).
Regarding the limitation “the pressure-relief device is configured to store the fuel which is gaseous at ambient pressure”, the recitation of the actual fluid handled has been given no patentable weight in the apparatus claims, MPEP 2115.
Akashi et al fails to expressly disclose where the triggering condition is a detection of a fire near the pressure-relief device.
Borland teaches a pressure-relief device (Figure 2) comprising a duct (through 72) configured to store fuel which is gaseous at ambient pressure (Col 2, lines 38-51) and the triggering condition is a detection of a fire near the pressure-relief device (Col 2, lines 38-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akashi et al to incorporate the teachings of Borland to provide for where the triggering condition is a detection of a fire near the pressure-relief device.  Doing so would be combining prior art elements according to known methods to yield predictable results (the triggering mechanism of Akashi et al with the triggering mechanism of Borland to provide for pressure release upstream of the pressure relief valve).
Regarding Claim 2, Akashi et al disclose where the pressure-relief device is adapted to reduce the cross section of the duct as soon as the internal pressure reaches or falls below a pressure threshold value (Col 2, lines 27-34; where the valve closes under pressure of the springs once the pressure drops), and the pressure threshold value is dependent on a bursting pressure of the pressure vessel (Col 1, lines 26-29).
Regarding Claim 3, Akashi et al disclose all essential elements of the current invention as discussed above except where the triggering condition involves reaching and/or exceeding a temperature threshold value at the pressure-relief device, and the pressure threshold value is dependent on the bursting pressure of the pressure vessel at a temperature which is the same as or greater than the temperature threshold value.  
Borland teaches a pressure relief device (Figure 2) comprising a duct (from 72) and a triggering condition (Col 1, lines 7-10) where the triggering condition involves reaching and/or exceeding a temperature threshold value at the pressure-relief device (Col 2, lines 51-61), and the pressure threshold value is dependent on the bursting pressure of the pressure vessel at a temperature which is the same as or greater than the temperature threshold value (Col 2, lines 51-61; where the pressure vessel and threshold value is disclosed by Akashi et al at Col 1, lines 34-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akashi et al to incorporate the teachings of Borland to provide for where the triggering condition involves reaching and/or exceeding a temperature threshold value at the pressure-relief device, and the pressure threshold value is dependent on the bursting pressure of the pressure vessel at a temperature which is the same as or greater than the temperature threshold value.  Doing so would be combining prior art elements according to known methods to yield predictable results (the triggering mechanism of Akashi et al with the triggering mechanism of Borland to provide for pressure release upstream of the pressure relief valve).
Regarding Claim 4, Akashi et al disclose where the pressure-relief device comprises two or more orifices (through 11 and through 6), which permit two or more different cross sections of the duct (Figure 1), and the two or more orifices permit passage of fuel at least partially at different internal pressures (Figure 1 where the smaller passage (d3) is attributed to higher pressure).  
Regarding Claim 5, Akashi et al disclose where the pressure-relief device comprises at least one orifice (through either 11 or 6), which influences the cross section of the duct (Figure 1 or 2), and a geometry of the orifice is dependent on the internal pressure of the pressure vessel (where the greater the pressure in the system, the more the valve opens).  
Regarding Claim 6, Akashi et al disclose where the pressure-relief device comprises a housing (7), on which the pressure vessel connection element (from 3) and the outlet opening (4) of the pressure-relief device are arranged (Figure 1), and which is configured to constitute the duct between the pressure-vessel connection element and the outlet opening (from 3 to 4), and the pressure-relief device is adapted, depending on the internal pressure, to open a main duct or a secondary duct of the duct to the outlet opening (through 6 or 11), in order to vary the cross section of the duct (Figure 1).  
Regarding Claim 7, Akashi et al disclose a main closure part (5) enclosed by the housing (within 7 in Figure 1), which bears against a main seating of the housing in a closed condition of the pressure-relief device (against 6) and, in so doing, closes the main duct, and a secondary closure part (10) enclosed by the main closure part (Figure 1), which bears against a secondary seating of the main closure part in a closed condition of the pressure-relief device (against 11) and, in so doing, closes the secondary duct (Figure 1), wherein the secondary duct runs at least partially through the main closure part (Figure 1).  
Regarding Claim 8, Akashi et al disclose where the pressure-relief device comprises a spring (17), which is adapted to press the main closure part against the main seating (Figure 1), and the spring 
Regarding Claims 9 and 10, Akashi et al disclose where the pressure-relief device comprises a triggering element (18), the triggering element is adapted to press the secondary closure part against the secondary seating (Figure 1), and the triggering element is adapted to release the secondary closure part in order to open the secondary duct through the main closure part to the outlet opening when the triggering condition is met (when the pressure increases more than the bias of the spring 18).  
Regarding Claim 11, Akashi et al disclose where the pressure-relief device is configured to: upon complying with the triggering condition, open the main duct and the secondary duct to the outlet opening (Col 2, lines 27-34), when the internal pressure is greater than a pressure threshold value, and close the main duct once more while the secondary duct continues to remain open, when the internal pressure reaches or exceeds the pressure threshold value (Col 2, lines 27-34).  
Regarding Claim 12, Akashi et al disclose a method for controlling a pressure-relief device (Figure 1). The method comprising: 
opening a duct (from 3 to 4) between a pressure vessel connection element (into 3) of the pressure-relief device (Figure 1) and an outlet opening (4) of the pressure-relief device, when a triggering condition of the pressure-relief device is met (Col 2, lines 27-34; such that the pressure overcomes the bias of the springs), wherein fuel (the recitation of the actual fluid handled has been given no patentable weight in the apparatus claims, MPEP 2115) is able to flow through the duct from the pressure vessel connection element into a vicinity of the pressure-relief device (from 3), in order to reduce an internal pressure in an interior of the pressure vessel connected to the pressure vessel connection element (Col 1, lines 34-41), and reducing a cross section of the duct when the pressure at the pressure vessel connection element falls (by the valve closing to the position seen in Figure 1).

Akashi et al fails to expressly disclose where the triggering condition is a detection of a fire near the pressure-relief device.
Borland teaches a pressure-relief device (Figure 2) comprising a duct (through 72) configured to store fuel which is gaseous at ambient pressure (Col 2, lines 38-51) and the triggering condition is a detection of a fire near the pressure-relief device (Col 2, lines 38-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akashi et al to incorporate the teachings of Borland to provide for where the triggering condition is a detection of a fire near the pressure-relief device.  Doing so would be combining prior art elements according to known methods to yield predictable results (the triggering mechanism of Akashi et al with the triggering mechanism of Borland to provide for pressure release upstream of the pressure relief valve).
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753